Judgment unani*834mously affirmed. Memorandum: There is no merit to defendant’s contention that the verdict is against the weight of the evidence on the issue of identification. Eyewitnesses identified defendant as the gunman, defendant wore clothing similar to that worn by the gunman, and defendant made inculpatory statements to a cousin within minutes of the crime and, some months later, to fellow inmates. The jury did not fail to give the evidence the weight it should be accorded on the issue of identification (see, People v Bleakley, 69 NY2d 490, 495; People v Owens, 275 AD2d 905). The sentence imposed on the conviction of first degree murder, life imprisonment without parole, is not unduly harsh or severe (see, People v Maisonet, 265 AD2d 835, lv denied 94 NY2d 825). (Appeal from Judgment of Supreme Court, Erie County, Rossetti, J. — Murder, 1st Degree.) Present — Green, J. P., Hayes, Hurlbutt, Kehoe and Balio, JJ.